Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 11/06/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. However, it is noted that a translated copy of JP09-132052 was not provided and therefore not considered by the examiner. 

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“an outputter configured to output” in claim 11
“and cause the outputter to output” in claim 11  
“causing an outputter to output” in claim 26
“causing an outputter to output” in claim 27

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Examiner’s Note
	
	Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 102

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 11-12, 14, 16, and 26-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US Pre-Granted Publication No. US 2017/0282717 A1 hereinafter “Jang”).

	Regarding claim 11 Jang discloses:

	A vehicle control system comprising: an outputter configured to output information; (Jang [0054] [0057] wherein the vehicle contains visual, audio, or tactile outputs) a controller configured to execute driving support for a vehicle; (Jang [0040] [0110-0112] [0151] wherein the vehicle operates based on information to control the driving system including a processor) and an output controller configured to provide a notification for requesting an occupant of the vehicle to perform a predetermined action (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward) when the driving support is being executed by the controller, (Jang [0207] wherein cause a form of the notification to be changed so that the notification is emphasized in accordance with a passage of time from a start of the notification, (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) and cause the outputter to output the notification. (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time). 

	Regarding claim 12 Jang discloses all of the limitations of claim 11 and further discloses:

	The vehicle control system according to claim 11, wherein the output controller is configured to cause the form of the notification to be changed step by step. (Jang [0058] [0213-0220] [0233-0234] wherein the output screen changes with the level of the complexity of the task or based on the time taken for the user gaze to return). 

	Regarding claim 14 Jang discloses all of the limitations of claim 12 and further discloses:

	The vehicle control system according to claim 12, wherein the outputter includes a display configured to display an image, (Jang fig. 3 [0141-0143] wherein the vehicle has multiple screens) and wherein the output controller is configured to cause the outputter to output a notification of a first step in a state in which an image displayed before the notification of the first step is displayed on the display in the notification of the first step (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to  of requesting the occupant of the vehicle to perform a predetermined action. (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward). 

	Regarding claim 16 Jang discloses all of the limitations of claim 14 and further discloses:

	The vehicle control system according to claim 14, wherein the output controller is configured to cause at least some of details included in the image displayed on the display in the notification of the first step to be omitted in a notification of a second step (Jang [0147] [0190] [0199] wherein the screen is disabled based on the sensed traffic flow i.e. when a condition is met the display is omitted but the actions are still available, see also Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen (omitting information) and telling the drive to look forward) and cause the display to display an image including details showing the predetermined action required to be performed by the occupant.  (Jang [0213-0220] wherein the driver is instructed to look forward on the screen before the screen is disabled).

	Regarding claim 26 Jang discloses:

	A vehicle control method using a vehicle control device, the vehicle control method comprising: (Jang [0054] [0057] wherein the vehicle contains visual, audio, or tactile outputs) executing driving support for a vehicle; (Jang [0040] [0110-0112] [0151] wherein the vehicle operates based on information to control the driving system including a processor) providing notification for requesting an occupant of the vehicle to perform a predetermined action (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward) when the driving support is being executed; (Jang [0207] wherein the support of disabling the screen and telling the driver to pay attention is performed) and causing a form of the notification to be changed so that the notification is emphasized in accordance with a passage of time from a start of the notification (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time) and causing an outputter to output the notification.  (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time).

	Regarding claim 27 Jang discloses:

	A non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least: (Jang [0125] wherein the controller has programs for controlling the vehicle) execute driving support for a vehicle; (Jang [0040] [0110-0112] [0151] wherein the vehicle operates based on information to control the driving system including a processor) provide a notification for requesting an occupant of the vehicle to perform a predetermined action (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward) when the driving support is being executed; (Jang [0207] wherein the support of disabling the screen and telling the driver to pay attention is performed) and cause a form of the notification to be changed so that the notification is emphasized in accordance with a passage of time from a start of the notification (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time)  and cause an outputter to output the notification. (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to understand message after a period of time).

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Brush et al. (US Pre-Granted Publication No. US 2016/0224227 A1 hereinafter “Brush”).

	Regarding claim 13 Jang discloses all of the limitations of claim 12 and further discloses:

	The vehicle control system according to claim 12, comprising a plurality of outputters, (Jang fig. 3 [0141-0143] wherein the vehicle has multiple screens)  

	Jang does not appear to disclose:

	wherein the output controller increases the number of outputters that output the notification in accordance with progress of a step of the notification.

	However, in the same field of endeavor of vehicle controls Brush discloses:

	“wherein the output controller increases the number of outputters that output the notification in accordance with progress of a step of the notification.” (Brush fig. 11 [0087] wherein additional notifications are displayed on the output display, see also fig. 13 [0038] wherein additional indicators are illuminated based on the notifications required).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the increased number of notifications of Brush with the screens of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for multiple sections of information to be displayed without deleting other notifications to ensure all information is displayed to an operator (Brush [0034-0035] [0087]).

	Regarding claim 15 Jang in view of Brush disclose all of the limitations of claim 13 and Jang further discloses:

	The vehicle control system according to claim 13, wherein the outputter includes a display configured to display an image, (Jang fig. 3 [0141-0143] wherein the vehicle has multiple screens) and wherein the output controller is configured to cause the outputter to output a notification of a first step in a state in which an image displayed before the notification of the first step is displayed on the display in the notification of the first step (Jang [0150] [0213-0220] wherein the driver gaze is not obtained, the screen changes from a message to an easier to  of requesting the occupant of the vehicle to perform a predetermined action.  (Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen and telling the drive to look forward).

	Regarding claim 17 Jang in view of Brush disclose all of the limitations of claim 15 and Jang further discloses:

	The vehicle control system according to claim 15, wherein the output controller is configured to cause at least some of details included in the image displayed on the display in the notification of the first step to be omitted in a notification of a second step (Jang [0147] [0190] [0199] wherein the screen is disabled based on the sensed traffic flow i.e. when a condition is met the display is omitted but the actions are still available, see also Jang [0207-0208] wherein the notification instructs the driver to pay attention i.e. a predetermined action of disabling a screen (omitting information) and telling the drive to look forward) and cause the display to display an image including details showing the predetermined action required to be performed by the occupant.  (Jang [0213-0220] wherein the driver is instructed to look forward on the screen before the screen is disabled).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 16 above, and further in view of Igarashi et al. (US Pre-Granted Publication No. US 2018/0329414 A1 hereinafter “Igarashi”).

	Regarding claim 20 Jang discloses all of the limitations of claim 16 and further discloses: 

	The vehicle control system according to claim 16, wherein the outputter further includes a vibrator configured to vibrate a seat of the vehicle or a seat belt for restraining the occupant… (Jang [0054-0058] wherein the vehicle system includes haptic control that vibrate steering wheel, seat belt, and seat)

	Jang does not appear to disclose:

	and wherein the output controller is configured to cause the vibrator to be operated in a notification of a third step which is a notification after the notification of the second step.

	However, in the same field of endeavor of vehicle controls Igarashi discloses:

	“and wherein the output controller is configured to cause the vibrator to be operated in a notification of a third step which is a notification after the notification of the second step.” (Igarashi [0104] table 3 wherein the notifications involve different output responses and vibration is included in higher urgency notifications).   

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the vibration notification at a higher step with the notification step of Jang because one of ordinary skill would have been motivated to make this modification in order to further capture the operators attention when further urgency is required (Igarashi [0103-0104]).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Brush as applied to claims 14 and 15 above, and further in view of Oba (US Pre-Granted Publication No. US 2019/0329791 A1 hereinafter “Oba”).

	Regarding claim 21 Jang discloses all of the limitations of claim 14 but does not appear to disclose:

	wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).
	 
claim 22 Jang in view of Brush discloses all of the limitations of claim 15 but does not appear to disclose:

	wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).

	Regarding claim 23 Jang discloses all of the limitations of claim 16 but does not appear to disclose:

	wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).

	Regarding claim 24 Jang in view of Brush discloses all of the limitations of claim 17 but does not appear to disclose:

	wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).
	
	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang and Brush as applied to claims 16 and 17 above, and further in view of Ozaki et al. (US Patent No. US 6,621,471 B1 hereinafter “Ozaki”).

	Regarding claim 18 Jang discloses all of the limitations of claim 16 and further discloses:

	The vehicle control system according to claim 16, wherein the image displayed on the display in the notification of the first step includes details showing a scheduled trajectory along which the vehicle travels according to the driving support … (Jang [0113] [0143] [0156] wherein the vehicle displays navigation information i.e. trajectory information) 

	Jang does not appear to disclose:

	and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.

	However, in the same field of endeavor of vehicle controls Ozaki discloses:

	“and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.” (Ozaki col. 6 lines 37-50 wherein parts of the map i.e. navigation is omitted).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine omitted navigation of Ozaki with the display system of Jang because one of ordinary skill would have been motivated to make this modification in order to ensure the important information is displayed to an operator when required without overcomplicating the display (Ozaki col. 6 lines 37-50).

	Regarding claim 19 Jang discloses all of the limitations of claim 17 and further discloses:

	The vehicle control system according to claim 17, wherein the image displayed on the display in the notification of the first step includes details showing a scheduled trajectory along which the vehicle travels according to the driving support … (Jang [0113] [0143] [0156] wherein the vehicle displays navigation information i.e. trajectory information) 

	Jang does not appear to disclose:

and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.

	However, in the same field of endeavor of vehicle controls Ozaki discloses:

	“and 4wherein the omitted details are the details showing the scheduled trajectory along which the vehicle travels.” (Ozaki col. 6 lines 37-50 wherein parts of the map i.e. navigation is omitted).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine omitted navigation of Ozaki with the display system of Jang because one of ordinary skill would have been motivated to make this modification in order to ensure the important information is displayed to an operator when required without overcomplicating the display (Ozaki col. 6 lines 37-50).

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Ozaki as applied to claim 18 above, and further in view of Oba. 

	Regarding claim 25 Jang in view of Ozaki discloses all of the limitations of claim 18 but Jang does not appear to disclose:

	wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.

	However, in the same field of endeavor of vehicle controls Oba discloses:

	“wherein the predetermined action is a state in which the occupant grips a steering wheel of the vehicle.” (Oba [0236] wherein the vehicle instructs the driver to hold the steering wheel).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the steering wheel grip of Oba with the predetermined action of Jang because one of ordinary skill would have been motivated to make this modification in order to allow for a more physical action the driver has to perform in order to obtain the driver’s attention along with instructing the driver to look forward while maintaining safe driving operations (Oba [0001] [0008] [0236]).

	Claims 1-10 were cancelled and therefore not examined on their merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0093676 A1 discloses an autonomous driving vehicle with displays to output information and determine if a driver needs to take control


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664